Title: To George Washington from Major Benjamin Tallmadge, 21–22 August 1780
From: Tallmadge, Benjamin
To: Washington, George


					
						Round Hill [Conn.]Augt 21st[–22] 1780 1. OClock A.M.
						Sir
					
					The enclosed Dispatches having just come to hand, I have the honor to forward them to Your Excellency by Express.
					The Express which bro’t the enclosed, & the other Letters from Rhode Island, was fired on by a Party of seven armed Men, between Stanwich & this Place, about 12 oClock last night—He happily escaped without injury. I have the Honor to be with great Rega⟨rd⟩ Your Excellencys Hble Ser⟨vant⟩
					
						Benja. Tallmadge
					
				